                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                         BIG STONE GAP DIVISION

TONY C. OSBORNE,                             )
   Plaintiff                                 )
                                             )       Civil Action No. 2:18cv00031
v.                                           )
                                             )      MEMORANDUM OPINION
                     1
ANDREW SAUL,                                 )
Commissioner of Social Security,             )       By: PAMELA MEADE SARGENT
    Defendant                                )       United States Magistrate Judge


                         I. Background and Standard of Review

       Plaintiff, Tony C. Osborne, (“Osborne”), filed this action challenging the
final decision of the Commissioner of Social Security, (“Commissioner”), denying
his claims for disability insurance benefits, (“DIB”), and supplemental security
income, (“SSI”), under the Social Security Act, as amended, (“Act”), 42 U.S.C.A.
§§ 423 and 1381 et seq. (West 2011, West 2012 & Supp. 2019). Jurisdiction of this
court is pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). This case is before the
undersigned magistrate judge upon transfer by consent of the parties pursuant to 28
U.S.C. § 636(c)(1). Neither party has requested oral argument; therefore, this case
is ripe for decision.


       The court’s review in this case is limited to determining if the factual
findings of the Commissioner are supported by substantial evidence and were
reached through application of the correct legal standards. See Coffman v. Bowen,
829 F.2d 514, 517 (4th Cir. 1987). Substantial evidence has been defined as
“evidence which a reasoning mind would accept as sufficient to support a
       1
         Andrew Saul became the Commissioner of Social Security on June 17, 2019; therefore,
he is substituted for Nancy A. Berryhill as the defendant in this case.

                                            -1-
particular conclusion. It consists of more than a mere scintilla of evidence but may
be somewhat less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642
(4th Cir. 1966). ‘“If there is evidence to justify a refusal to direct a verdict were the
case before a jury, then there is “‘substantial evidence.’”” Hays v. Sullivan, 907
F.2d 1453, 1456 (4th Cir. 1990) (quoting Laws, 368 F.2d at 642).


       The record shows that Osborne protectively filed his applications for DIB
and SSI on September 23, 2014, alleging disability as of February 1, 2014, based
on hepatitis C; back problems; depression; anger problems; and learning problems.
(Record, (“R.”), at 13, 240-41, 244-47, 264.) The claims were denied initially and
upon reconsideration. (R. at 140-42, 147-49, 153-57, 159-64, 166-68.) Osborne
then requested a hearing before an administrative law judge, (“ALJ”). (R. at 169-
70.) The ALJ held a hearing on June 20, 2017, at which Osborne was represented
by counsel. (R. at 29-75.)


       By decision dated October 25, 2017, the ALJ denied Osborne’s claim. (R. at
13-23.) The ALJ found that Osborne met the nondisability insured status
requirements of the Act for DIB purposes through December 31, 2018. (R. at 15.)
The ALJ found that Osborne had not engaged in substantial gainful activity since
February 1, 2014, the alleged onset date.2 (R. at 15.) The ALJ found that the
medical evidence established that Osborne had severe impairments, namely
recurrent back strain, depressive disorder and opioid use disorder, but he found that
Osborne did not have an impairment or combination of impairments that met or
medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P,
Appendix 1. (R. at 15-16.) The ALJ found that Osborne had the residual functional

       2
         Therefore, Osborne must show that he was disabled between February 1, 2014, the
alleged onset date, and October 25, 2017, the date of the ALJ’s decision, in order to be eligible
for DIB.

                                               -2-
capacity to perform simple, routine, repetitive, unskilled medium3 work that did
not require interaction with the general public. (R. at 17.) The ALJ found that
Osborne was capable of performing his past relevant work as a tree cutter. (R. at
21.) In addition, based on Osborne’s age, education, work history and residual
functional capacity and the testimony of a vocational expert, the ALJ found that a
significant number of other jobs existed in the national economy that Osborne
could       perform,   including    jobs    as       an   assembler,   a    packer    and     an
inspector/tester/sorter. (R. at 21-22.) Thus, the ALJ concluded that Osborne was
not under a disability as defined by the Act and was not eligible for DIB or SSI
benefits. (R. at 22-23.) See 20 C.F.R. §§ 404.1520(f), (g) 416.920(f), (g) (2019).


        After the ALJ issued his decision, Osborne pursued his administrative
appeals, (R. at 234, 325-27), but the Appeals Council denied his request for
review. (R. at 1-5.) Osborne then filed this action seeking review of the ALJ’s
unfavorable decision, which now stands as the Commissioner’s final decision. See
20 C.F.R. §§ 404.981, 416.1481 (2019). This case is before this court on Osborne’s
motion for summary judgment filed February 26, 2019, and the Commissioner’s
motion for summary judgment filed March 28, 2019.


                                           II. Facts4

        Osborne was born in 1983, (R. at 34, 240, 244), which classifies him as a


        3
          Medium work involves lifting items weighing up to 50 pounds at a time with frequent
lifting or carrying of items weighing up to 25 pounds. If an individual can do medium work, he
also can do sedentary and light work. See 20 C.F.R. §§ 404.1567(c), 416.967(c) (2019).
        4
           Osborne’s only dispute is with respect to the ALJ’s assessment of his mental
limitations. (Plaintiff’s Memorandum In Support Of His Motion For Summary Judgment,
(“Plaintiff’s Brief”), at 4-5.) Therefore, the court will address the facts relevant to Osborne’s
mental health.

                                               -3-
“younger person” under 20 C.F.R. §§ 404.1563(c), 416.963(c). He has a high
school education5 and certification in welding. (R. at 265.) Osborne has past work
experience as a welder; a fitter helper; a fast food worker; a cleaner; and a tree
trimmer helper. (R. at 34-35, 69-70.) Osborne testified that he was ordered to do
community service by the court after being charged with conspiracy to commit
grand larceny and grand larceny. (R. at 40-41.) He stated that he picked up litter as
part of his community service. (R. at 40.) Osborne stated that he participated in
counseling for depression and anxiety. (R. at 45.) He stated that he stayed in his
room and watched movies all day. (R. at 58.)


       John Newman, a vocational expert, also was present and testified at
Osborne’s hearing. (R. at 68-73.) Newman was asked to consider a hypothetical
individual of Osborne’s age, education and work history, who had the residual
functional capacity to perform simple, routine tasks that did not require interaction
with the public. (R. at 70.) He stated that such an individual could perform
Osborne’s past work as a tree trimmer helper. (R. at 70-71.) Newman stated that
such an individual could also perform other light work6 that existed in significant
numbers, such as an assembler, a packer and an inspector/tester. (R. at 71.)
Newman was then asked to consider a second hypothetical individual who had the
residual functional capacity to perform medium work. (R. at 72.) He stated that
such an individual could perform Osborne’s past work, as well as the jobs
identified at the light exertion level. (R. at 72.) Newman was asked to consider the
same hypothetical individual, but who could have no more than occasional contact

       5
         Osborne reported that he attended special education classes, which was confirmed by
school records. (R. at 265, 295.)
       6
          Light work involves lifting items weighing up to 20 pounds at a time with frequent
lifting or carrying of items weighing up to 10 pounds. If someone can perform light work, he
also can perform sedentary work. See 20 C.F.R. §§ 404.1567(b), 416.967(b) (2019).

                                            -4-
with co-workers and supervisors. (R. at 72.) He stated that such an individual
would not be able to perform Osborne’s past work as a tree trimmer helper. (R. at
72.) Newman was asked to consider the same hypothetical individual who would
be limited to light work. (R. at 72.) He stated that the individual could perform the
jobs previously identified. (R. at 72.) Newman stated that there would be no jobs
available should the individual be restricted from having contact with co-workers
and supervisors and who would be not be expected to reliably report for work
shifts or reliably complete work shifts. (R. at 72-73.)


       In rendering his decision, the ALJ reviewed medical records from Howard S.
Leizer, Ph.D., a state agency psychologist; David Deaver, Ph.D., a state agency
psychologist; Dr. Uzma Ehtesham, M.D.; Melinda M. Fields, Ph.D., a licensed
psychologist; Norton Community Hospital; The Health Wagon; Wellmont-
Mountain View Regional Medical Center, (“Mountain View”); Norton Community
Physicians Service, (“Community Physicians”); and Appalachia Family Health.


       The record shows that Dr. Uzma Ehtesham, M.D., treated Osborne from
January 2009 through December 2011 for his complaints of depression, anxiety
and anger issues. (R. at 328-55, 763-812.) In April 2010, Dr. Ehtesham diagnosed
bipolar II disorder, and assessed Osborne’s then-current Global Assessment of
Functioning, (“GAF”),7 score at 60.8 (R. at 784.) In April 2011, she diagnosed
bipolar I disorder and assessed Osborne’s then-current GAF score at 58. (R. at
351.) Throughout this time period, Osborne routinely reported that his symptoms
       7
         The GAF scale ranges from zero to 100 and “[c]onsider[s] psychological, social, and
occupational functioning on a hypothetical continuum of mental health-illness.” DIAGNOSTIC
AND STATISTICAL MANUAL OF MENTAL DISORDERS FOURTH EDITION, (“DSM-IV”), 32
(American Psychiatric Association 1994).
       8
        A GAF score of 51-60 indicates that the individual has “[m]oderate symptoms ... OR
moderate difficulty in social, occupational, or school functioning....” DSM-IV at 32.

                                            -5-
were improved and stable, stating that medication helped. (R. at 332, 334, 340,
342, 344, 767, 777, 779, 785, 787, 789, 791, 793, 795, 797, 801, 805, 811.) Dr.
Ehtesham repeatedly found that Osborne had good to fair hygiene and grooming;
his eye contact was described as maintained to intermittent; his speech ranged from
normal to spontaneous; his affect was anxious; his mood and thought were
congruent; his insight ranged from good to fair; he had intact judgment; his thought
process was goal-directed; and his reality testing was improved. (R. at 328, 330,
332, 334, 336, 338, 340, 342, 344, 349, 352, 354, 763, 765, 767, 769, 771, 773.)


       On April 7, 2010, Osborne reported to Dr. Tiffani M. Nichols, D.O., a
physician with Community Physicians, that his anxiety was stable. (R. at 871.) On
March 24, 2011, Osborne reported that his anxiety was well-controlled.9 (R. at
842.) Dr. Nichols reported that Osborne was calm, appropriate, very talkative and
made appropriate eye contact. (R. at 843.) On July 13, 2011, Osborne reported to
Dr. Nichols that his anxiety was stable. (R. at 829.) On August 25, 2011, Osborne
reported that his symptoms of anxiety had improved with medication. (R. at 825.)
Dr. Nichols reported that Osborne was oriented; his insight and judgment were
intact; and his affect was normal. (R. at 827.) She diagnosed anxiety. (R. at 827.)
On October 26, 2011, Osborne complained of anxiety, which was worsened by
stress. (R. at 816.) Osborne stated that his symptoms were improving. (R. at 816.)
Dr. Nichols reported that Osborne was oriented; his insight and judgment were
intact; and his affect was normal. (R. at 818.)


       On March 3, 2015, Howard S. Leizer, Ph.D., a state agency psychologist,
completed a Psychiatric Review Technique form, (“PRTF”), indicating that
Osborne had a nonsevere affective disorder. (R. at 81-82.) He found that Osborne

       9
         Dr. Nichols noted that Dr. Ehtesham was treating Osborne for his complaints of anxiety.
(R. at 842.)
                                              -6-
had no restrictions on his activities of daily living or in maintaining social
functioning; mild restrictions on his ability to maintain concentration, persistence
or pace; and he had experienced no repeated episodes of extended-duration
decompensation. (R. at 82.)


      On March 9, 2015, Osborne saw Mary Beth Bentley, N.P., a nurse
practitioner with The Health Wagon, for complaints of anxiety and depressed
mood. (R. at 663.) Bentley reported that Osborne’s cognitive function was intact;
he made good eye contact; his judgment and insight were good; his speech was
clear; he had no suicidal ideation or delusions; and his thought process was logical,
and goal-directed. (R. at 663.) Bentley diagnosed depressive disorder, not
elsewhere classified, and prescribed Zoloft. (R. at 664.) On March 24, 2015,
Osborne denied anxiety, but complained of depressed mood. (R. at 659.) He stated
that Zoloft helped his symptoms of depression, but he had missed a few doses. (R.
at 658.) Bentley reported that Osborne’s cognitive function was intact, and he
made good eye contact. (R. at 658.) On May 19, 2015, Osborne denied anxiety and
depressed mood and stated that Zoloft improved his mood. (R. at 656.) Bentley
reported that Osborne’s cognitive function was intact; he made good eye contact;
his judgment and insight were good; his speech was clear; this thought content was
without suicidal ideation and delusions; and his thought process was logical, and
goal-directed. (R. at 656.) Bentley diagnosed depressive disorder, not elsewhere
classified. (R. at 656.)


      On June 18, 2015, Melinda M. Fields, Ph.D., a licensed psychologist,
evaluated Osborne. (R. at 487-92.) Osborne reported anger issues, moodiness and
depression. (R. at 487.) He stated that he would get depressed if he did not have
something to do. (R. at 487.) Osborne stated that he spent his days at home with his
girlfriend watching television and movies. (R. at 488.) Fields reported that Osborne
                                         -7-
was cooperative with a euthymic mood, but exhibited low frustration tolerance
with agitation during the administration of intellectual testing. (R. at 489.) Osborne
had adequate eye contact; adequate grooming; coherent and relevant speech;
organized and logical stream of thought; normal thought content and perception;
broad affect; impaired judgment; and limited insight. (R. at 487, 489-90.) He had
mildly deficient immediate memory; impaired recent and remote recall; moderately
deficient persistence; moderately slow pace; and adequate concentration. (R. at
489-90.) Osborne interacted in a moderately deficient fashion as evidenced by low
frustration tolerance, need for prompting and moderately deficient persistence. (R.
at 490.)


      The Wechsler Adult Intelligence Scale - Fourth Edition, (“WAIS-IV”), was
administered, and Osborne obtained a full-scale IQ score of 51, and his verbal
comprehension, perceptual reasoning, working memory and processing speed
scores ranged from 56 to 61. (R. at 490.) Fields, however, concluded that these
scores were invalid because Osborne’s performance was not optimal, and his
scores were inconsistent with his history of adaptive functioning, including
certifications in welding and heavy equipment operation, previous management of
finances and performance in high school based on grades and class ranking. (R. at
491.) Fields diagnosed depressive disorder and opioid use disorder. (R. at 491.)
Fields noted that Osborne reported stress related to gainful employment and would
likely benefit from the structure and support of a workplace setting such as a
sheltered employment. (R. at 491.) She also indicated that “[a]n exacerbation in
mental health symptoms is possible if faced with typical stressors inherent in
gainful employment.” (R. at 491.) Fields opined that Osborne could manage his
own funds. (R. at 491.)


      On July 22, 2015, David Deaver, Ph.D., a state agency psychologist,
                                         -8-
completed a PRTF, indicating that Osborne had a severe affective disorder. (R. at
109-10.) He found that Osborne had mild restrictions on his activities of daily
living; moderate restrictions in maintaining social functioning and in maintaining
concentration, persistence or pace; and he had experienced no repeated episodes of
extended-duration decompensation. (R. at 110.)


      That same day, Deaver completed a mental assessment, finding that Osborne
had a markedly limited ability to carry out detailed instructions and to interact
appropriately with the general public. (R. at 112-14.) He found that Osborne was
moderately limited in his ability to remember locations and work-like procedures;
to understand and remember detailed instructions; to maintain attention and
concentration for extended periods; to perform activities within a schedule,
maintain regular attendance and be punctual within customary tolerances; to work
in coordination with or in proximity to others without being distracted by them; to
complete a normal workday and workweek without interruptions from
psychologically based symptoms and to perform at a consistent pace without an
unreasonable number and length of rest periods; to accept instructions and respond
appropriately to criticism from supervisors; to get along with co-workers or peers
without distracting them or exhibiting behavioral extremes; and to maintain
socially appropriate behavior and to adhere to basic standards of neatness and
cleanliness. (R. at 112-14.) Deaver opined that Osborne was not significantly
limited in his ability to understand, remember and carry out very short and simple
instructions; to sustain an ordinary routine without special supervision; to make
simple work-related decisions; and to ask simple questions or request assistance.
(R. at 112-13.) He opined that Osborne could perform simple, unskilled work that
did not require public contact. (R. at 114.)


      On September 28, 2015, Osborne denied anxiety and depressed mood and
                                          -9-
stated that Zoloft improved his mood. (R. at 654-55.) Bentley reported that
Osborne’s cognitive function was intact; he made good eye contact; his judgment
and insight were good; his speech was clear; this thought content was without
suicidal ideation and delusions; and his thought process was logical and goal-
directed. (R. at 654.) Bentley diagnosed depressive disorder, not elsewhere
classified. (R. at 654.)


        On October 7, 2015, Osborne saw Crystal Burke, L.C.S.W., a licensed
clinical social worker with Appalachia Family Health, for complaints of agitation,
anger, depressed mood and social isolation. (R. at 695.) Burke reported that
Osborne’s appearance was disheveled; his mood was mildly depressed; he had an
appropriate affect; he made appropriate eye contact; his thought process was
rambling; and he had poor judgment and insight. (R. at 695.) Burke diagnosed
unspecified mood disorder; intermittent explosive disorder; opioid dependence, in
remission; and personality disorder, unspecified. (R. at 695.) On November 17,
2015, Osborne reported stress related to financial stressors. (R. at 693.) He stated
that he had been promised a couple of jobs from a former employer, but it had not
worked out. (R. at 693.) Osborne reported getting angry, but that he was not acting
on it. (R. at 693.) He reported that his relationship with his girlfriend and his mood
had improved with anger management. (R. at 693.) Burke reported that Osborne’s
mood was mildly depressed; he was mildly anxious; he made adequate eye contact;
his thought process was scattered; and he had fair judgment and insight. (R. at
693.)


        On January 14, 2016, Osborne complained of depression, low energy,
difficulty sleeping and stress related to legal issues. (R. at 701.) He stated that he
did not get his antidepressant prescriptions filled due to lack of money. (R. at 701.)
Burke reported that Osborne had poor appearance and grooming; his mood was
                                         -10-
depressed; he had a congruent affect; he made adequate eye contact; his thought
process was scattered; and he had fair judgment and insight. (R. at 703.) On
February 29, 2016, Osborne reported stress due to legal issues. (R. at 698.) He also
reported that he had been a “little anxious” with an irritable mood. (R. at 698.)
Osborne reported that his medication was helping and that he was less withdrawn.
(R. at 698.) Burke reported that Osborne’s mood was depressed; he had a
congruent affect; he made adequate eye contact; his thought process was scattered;
and his judgment and insight were limited. (R. at 700.) Osborne was next seen by
Burke on January 5, 2017. (R. at 705-08.) Osborne complained of irritability, stress
and anxiety. (R. at 705.) Burke reported that Osborne’s mood was mildly anxious;
he had a congruent affect; he made adequate eye contact; his thought process was
intact; and he had fair judgment and insight. (R. at 707.)


      On March 2, 2017, Osborne reported that he had been picking up litter as
part of his community service obligation. (R. at 709.) Otherwise, he reported that,
other than performing his community service, he isolated himself. (R. at 709.)
Burke reported that Osborne’s mood was mildly depressed; he had a congruent
affect; he made appropriate eye contact; his thought process was intact; and he had
fair judgment and insight. (R. at 711.) Burke diagnosed intermittent explosive
disorder and opioid dependence, in remission. (R. at 711.) That same day, upon
request, Osborne was given a work excuse for that day due to his medical
appointment. (R. at 721-22.)


      On March 9, 2017, Burke completed a mental assessment, indicating that
Osborne had a satisfactory ability to follow work rules; to relate to co-workers; to
deal with the public; to use judgment; to interact with supervisors; to maintain
attention and concentration; to understand, remember and carry out detailed and
simple job instructions; to maintain personal appearance; to behave in an
                                         -11-
emotionally stable manner; and to relate predictably in social situations. (R. at 727-
29.) She also opined that Osborne had a seriously limited ability to deal with work
stresses; to function independently; to understand, remember and carry out
complex job instructions; and to demonstrate reliability. (R. at 727-28.) Burke
found that Osborne would be absent from work more than two days a month due to
his impairments. (R. at 729.)


                                    III. Analysis

      The Commissioner uses a five-step process in evaluating DIB and SSI
claims. See 20 C.F.R. §§ 404.1520, 416.920 (2019). See also Heckler v. Campbell,
461 U.S. 458, 460-62 (1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981).
This process requires the Commissioner to consider, in order, whether a claimant
1) is working; 2) has a severe impairment; 3) has an impairment that meets or
equals the requirements of a listed impairment; 4) can return to his past relevant
work; and 5) if not, whether he can perform other work. See 20 C.F.R. §§
404.1520, 416.920. If the Commissioner finds conclusively that a claimant is or is
not disabled at any point in this process, review does not proceed to the next step.
See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2019).


      Under this analysis, a claimant has the initial burden of showing that he is
unable to return to his past relevant work because of his impairments. Once the
claimant establishes a prima facie case of disability, the burden shifts to the
Commissioner. To satisfy this burden, the Commissioner must then establish that
the claimant has the residual functional capacity, considering the claimant’s age,
education, work experience and impairments, to perform alternative jobs that exist
in the national economy. See 42 U.S.C.A. §§ 423(d)(2)(A), 1382c(a)(3)(A)-(B)
(West 2011, West 2012 & Supp. 2019); McLain v. Schweiker, 715 F.2d 866, 868-
                                         -12-
69 (4th Cir. 1983); Hall, 658 F.2d at 264-65; Wilson v. Califano, 617 F.2d 1050,
1053 (4th Cir. 1980).


      As stated above, the court’s function in this case is limited to determining
whether substantial evidence exists in the record to support the ALJ’s findings.
This court must not weigh the evidence, as this court lacks authority to substitute
its judgment for that of the Commissioner, provided his decision is supported by
substantial evidence. See Hays, 907 F.2d at 1456. In determining whether
substantial evidence supports the Commissioner’s decision, the court also must
consider whether the ALJ analyzed all the relevant evidence and whether the ALJ
sufficiently explained his findings and his rationale in crediting evidence. See
Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).


       Osborne argues that the ALJ erred by improperly determining his residual
functional capacity. (Plaintiff’s Brief at 4-5.) In particular, Osborne argues that the
ALJ erred by failing to give controlling weight to the assessment of his treating
mental healthcare provider, Burke, and psychologist Fields’s opinion. (Plaintiff’s
Brief at 5.) He also argues that the ALJ erred by giving controlling weight to the
opinions of the state agency psychologists. (Plaintiff’s Brief at 5.) Osborne
contends that the state agency psychologists’ assessments were “stale and
outdated.” (Plaintiff’s Brief at 5.)


      Osborne argues that the ALJ erred by improperly determining his residual
functional capacity. (Plaintiff’s Brief at 4-5.) The ALJ found that Osborne had the
residual functional capacity to perform simple, routine, repetitive, unskilled
medium work that did not require interaction with the general public. (R. at 17.)


      In making this residual functional capacity finding, the ALJ stated that he
                                         -13-
was giving “little weight” to psychologist Fields’s June 2015 opinion and Burke’s
March 2017 assessment and giving greater weight to the state agency consultants’
medical assessments. (R. at 21.) While the ALJ, in general, is required to give
more weight to opinion evidence from examining versus nonexamining medical
sources, the ALJ is not required to give controlling weight to the opinions of a
treating source. See 20 C.F.R. §§ 404.1527(c), 416.927(c) (2019). In fact, an
opinion from a treating physician will be accorded significantly less weight if it is
“not supported by clinical evidence or if it is inconsistent with other substantial
evidence….” Craig v. Chater, 76 F.3d 585, 590 (4th Cir. 1996). Furthermore, the
ALJ is entitled to rely on a nonexamining source’s medical opinion where that
opinion is supported by the record as a whole. See Alla Z. v. Berryhill, 2018 WL
4704060, at *11 (W.D. Va. Sept. 30, 2018); see also 20 C.F.R. §§ 404.1527(c)(3),
416.927(c)(3) (2019).


      The ALJ noted he was giving “little weight” to Fields’s June 2015 opinion
because it “suggested [Osborne] did not put forth his best effort.” (R. at 21.)
Testing revealed that Osborne had a full-scale IQ score of 51, and verbal
comprehension, perceptual reasoning, working memory and processing speed
scores range from 56 to 61. (R. at 490.) Fields, however, concluded that these
scores were invalid because Osborne’s performance was not optimal and were
inconsistent with his history of adaptive functioning, including certifications in
welding and heavy equipment operation, previous management of finances and
performance in high school based on grades and class ranking. (R. at 491.) As
noted by the ALJ, the medical evidence indicates that medication and counseling
generally were effective. (R. at 20, 654, 656, 658, 693, 698, 709.) Osborne
generally had causal appearance and grooming; adequate eye contact; full
orientation; intact thought process; fair insight and judgment; no paranoia or
delusions; and no suicidal or homicidal ideation. (R. at 654, 656, 658, 663, 700,
                                        -14-
707, 711.)


      The ALJ also gave “little weight” to Burke’s March 2017 assessment
because it was not consistent with Osborne’s presentation as noted in treatment
notes, and it was inconsistent with Osborne’s reported activities. (R. at 21.) The
Commissioner argues that, as a licensed clinical social worker, Burke is not
considered an acceptable medical source as defined by the Act. See 20 C.F.R. §§
404.1502(a), 416.902(a) (2019) (defining acceptable medical sources as licensed
physicians, licensed or certified psychologists, and – for limited purposes –
licensed optometrists, licensed podiatrists, qualified speech-language pathologists,
licensed audiologists, licensed advanced practice registered nurses and licensed
physician assistants). Evidence from such nonacceptable medical sources cannot
be used to establish the existence of a medically determinable impairment, but they
may “provide evidence, including opinion testimony, regarding the severity of the
claimant’s impairments and [how] such impairment[s] affect the individual’s
ability to function.” Ingle v. Astrue, 2011 WL 5328036, at *3 (W.D. N.C. Nov. 7,
2011) (citing Social Security Ruling, (“S.S.R.”), 06-03p, WEST’S SOCIAL SECURITY
REPORTING SERVICE, Rulings (West Supp. 2013)); 20 C.F.R. §§ 404.1513(d),
416.913(d)). To determine the weight given to the opinion of a nonacceptable
medical source, the ALJ must consider: (1) the length of time the source has
known the claimant and the frequency of their contact; (2) the consistency of the
source’s opinion with the other evidence; (3) the degree to which the source
provides supportive evidence; (4) how well the source explains his or her opinion;
(5) whether the source has an area of specialty or expertise related to the claimant’s
impairments; and (6) any other factors tending to support or refute the opinion. See
Beck v. Astrue, 2012 WL 3926018, at *12 (S.D. W. Va. Sept. 7, 2012) (citing
S.S.R. 06-03p).

                                         -15-
      While Burke treated Osborne regularly between approximately October
2015 and March 2017, the ALJ found that her assessment was inconsistent with
Osborne’s presentation as documented in Osborne’s treatment notes and his
reported activities. (R. at 21.) See 20 C.F.R. §§ 404.1527(c)(3)-(4), 416.927(c)(3)-
(4) (the more the opinion is consistent with the record and supported by an
explanation, the more weight the ALJ will give that opinion). As detailed above,
Osborne’s mental examinations contained few negative findings. (R. at 654, 656,
658, 663, 700, 707, 711.) In fact, it was routinely reported that Osborne’s cognitive
function was intact; he made good eye contact; his insight and judgment were good
to fair; his speech was clear; and his thought process was logical and goal-directed.
(R. at 654, 656, 658, 663, 707, 711.) In addition, Osborne reported that his
symptoms improved with counseling and medication. (R. at 654-56, 658, 693,
698.) “If a symptom can be reasonably controlled by medication or treatment, it is
not disabling.” Gross v. Heckler, 785 F.2d 1163, 1166 (4th Cir. 1986). Osborne
reported community service work in the form of litter clean up and that his days
consisted of watching television and movies with his girlfriend. (R. at 488, 709.)
Furthermore, in November 2015, Osborne reported that he had been promised a
couple of jobs, but they had not worked out. (R. at 693.) At his medical
appointment in March 2017, Osborne requested a work excuse for that day. (R. at
721-22.)


      The ALJ gave “great weight” to the opinion of the state agency psychologist,
Deaver, who opined that Osborne could perform simple, unskilled work without
public contact. (R. at 21, 114.) The ALJ noted that Deaver’s assessment was well-
supported and consistent with the totality of the evidence. (R. at 21.) Under the
regulations, the ALJ was entitled to rely on the state agency psychologists’ and
physicians’ assessments. See 20 C.F.R. §§ 404.1513a(3)(b)(1), 416.913a(3)(b)(1)
(2019) (“State agency medical or psychological consultants are highly qualified
                                        -16-
and experts in Social Security disability evaluation.”); Campbell v. Bowen, 800
F.2d 1247, 1250 (4th Cir. 1986) (Fourth Circuit cases “clearly contemplate the
possibility that [treating physician] opinions may be rejected in particular cases in
deference to conflicting opinions of non-treating physicians.”); Social Security
Ruling, (“S.S.R.”), 96-6p, WEST’S SOCIAL SECURITY REPORTING SERVICE, Rulings
(West 2013 Supp.) (“In appropriate circumstances, opinions from State agency
medical and psychological consultants and other program physicians and
psychologists may be entitled to greater weight than the opinions of treating or
examining sources”).


      Osborne argues that the ALJ should have given Deaver’s assessment less
weight because it was “stale and outdated,” because he did not have the benefit of
reviewing the up-to-date medical evidence, including Burke’s assessment.
(Plaintiff’s Brief at 5.) The simple fact that those opinions came later in time than
the state agency opinion does not mean that they should be accorded greater
weight. As the Third Circuit has noted, “[B]ecause state agency review precedes
ALJ review, there is always some time lapse between the consultant’s report and
the ALJ hearing and decision. The Social Security regulations impose no limit on
how much time may pass between a report and the ALJ’s decision in reliance on
it.” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011); see also
Stricker v. Colvin, 2016 WL 543216, at *3 (N.D. W. Va. Feb. 10, 2016) (“[A]
lapse of time between State agency physician opinions and the ALJ’s decision does
not render the opinion stale.”)


      Also, as noted by the ALJ, medication effectively treated Osborne’s
depressive symptoms. (R. at 20, 654, 656, 658, 698, 709.) Osborne also reported
improvement with counseling stating, “[a] few things ha[d] improved with anger
management, relationship and mood.” (R. at 693.) The ALJ also noted that that
                                        -17-
Osborne’s presentation on examination with his treating providers also was
consistent with Deaver’s assessment. (R. at 21.) On examination, although
Osborne had a mildly anxious or depressed mood, he generally had casual
appearance and grooming; he made adequate eye contact; he had intact thought
process; and he had fair insight and judgment. (R. at 654, 656, 658, 663, 700, 707,
711.) The ALJ pointed out that, although Osborne complained of cognitive
problems, the consultative examination showed that Osborne’s IQ results were
invalid. (R. at 20, 491.) Deaver also provided a sufficient explanation in support of
the mental limitations that he assessed. (R. at 113-14.) See 20 C.F.R. §§
404.1527(c)(3), 416.927(c)(3) (the more the opinion is supported by an
explanation, the more weight the ALJ will give to that opinion.) In making his
assessment, Deaver referenced the examining psychologist’s opinion, noting that,
although Osborne’s concentration appeared adequate, his persistence appeared
moderately deficient. (R. at 113.) Deaver noted that Osborne reported leaving jobs
due to being stressed out and that his mood during examination became
increasingly agitated over the progression of testing. (R. at 113.) Based on this, I
find that substantial evidence exists to support the ALJ’s weighing of the medical
evidence.


      I note that, prior to Osborne’s alleged onset of disability date, he was treated
by Dr. Ehtesham from January 2009 through December 201110 for complaints of
depression, anxiety and anger issues. (R. at 328-55, 763-812.) Although Dr.
Ehtesham diagnosed bipolar disorder and assessed Osborne’s GAF scores at 58
and 60, indicating moderate difficulty in social, occupational or school functioning,
she repeatedly found that Osborne had good to fair hygiene and grooming; his eye
contact was described as maintained to intermittent; his speech ranged from normal

      10
          The ALJ found that Osborne had not engaged in substantial gainful activity since
February 1, 2014, the alleged onset date. (R. at 15.)
                                                -18-
to spontaneous; his affect was anxious; his mood and thought were congruent; his
insight ranged from good to fair; he had intact judgment; his thought process was
goal-directed; and his reality testing was improved. (R. at 328, 330, 332, 334, 336,
338, 340, 342, 344, 349, 352, 354, 763, 765, 767, 769, 771, 773.) In addition,
throughout this time period, Osborne routinely reported that his symptoms were
improved and stable, stating that medication helped. (R. at 332, 334, 340, 342, 344,
767, 777, 779, 785, 787, 789, 791, 793, 795, 797, 801, 805, 811.) Throughout 2010
and 2011, Dr. Nichols reported that Osborne’s anxiety was controlled with
medication, and she found that he was oriented, he had intact insight and judgment
and a normal affect. (R. at 816, 818, 825, 827, 829, 842.) Despite Dr. Ehtesham’s
diagnosis and assessment of GAF scores, Osborne continued to work until
February 1, 2014, the alleged onset date of disability. (R. at 15.) The ALJ’s failure
to explicitly weigh Dr. Ehtesham’s assessed GAF scores of 58 and 60 does not
warrant remand in the present case. See Clemins v. Astrue, 2014 WL 4093424, at
*19-20 (W.D. Va. Aug. 18, 2014) (finding that failure to discuss GAF scores did
not warrant remand where the ALJ considered Plaintiff’s mental health treatment
records).


       Based on the above, I find that substantial evidence exists to support the
ALJ’s weighing of the medical evidence and his residual functional capacity
finding. Thus, I find that substantial evidence exists to support the ALJ’s finding
that Osborne was not disabled. An appropriate Order and Judgment will be
entered.


      DATED:       March 19, 2020.

                                /s/   Pamela Meade Sargent
                                      UNITED STATES MAGISTRATE JUDGE
                                         -19-
